889 S.W.2d 266 (1994)
COMMONWEALTH LLOYD'S INSURANCE COMPANY & United States Fire Insurance Company, Petitioners,
v.
CULLEN/FROST BANK OF DALLAS, N.A., Respondent.
No. D-3782.
Supreme Court of Texas.
May 11, 1994.
Kevin J. Cook, Dallas, for petitioners.
Jerome H. Ferguson, III and Joseph E. Burns, Dallas, for respondent.
PER CURIAM.
In this declaratory judgment action, Cullen/Frost Bank (bank) sued Commonwealth Lloyds Insurance Company and United States Fire Insurance Company (insurers) for a determination of the insurers' duty to defend the bank under five commercial general liability insurance policies. The underlying suit involves claims for recision, negligent misrepresentation, breach of warranty, and violations of the Deceptive Trade Practices Act, TEX.BUS. & COM.CODE ANN. §§ 17.41-17.63 (Vernon 1986 & Supp.1994), by several condominium owners who purchased their condominiums from the bank.
The trial court granted the insurers' motions for summary judgment, which the court of appeals reversed, 852 S.W.2d 252. We granted the insurers' applications for writ of error, but a majority of the court now withdraws our order granting the writ and denies the insurers' applications for writ of error. In doing so, we neither approve nor disapprove of the opinion of the court of appeals.